DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I (semiconductor device), reflected in claims 1-14 in the reply filed on 12/05/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201921620570, filed on 09/26/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘the gate dielectric layer is only disposed on an inner surface of the groove’ cited in claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 8: The semiconductor device according to claim 1, wherein the gate dielectric layer is only disposed on an inner surface of the groove.
Referring to applicant’s fig. 8, gate dielectric layer 240 is disposed NOT only on an inner surface of the groove, bur also on the top surfaces of the substrate 100.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 20040072408 A1).

Regarding independent claim 1, Yun et al. teach “A semiconductor device (fig. 2; ¶¶ 0005-0009), comprising: 
a substrate (1); 
two shallow trench isolation (4) disposed within the substrate (1), 
wherein each of the shallow trench isolation (4) having multi-stacked layers (5, 6, 7) and a groove (8) being defined between layers (5, 7) of the multi-stacked layers; and 
a gate structure (10) disposed on the substrate (1), partially across each of the shallow trench isolations (4), 
wherein the gate structure (10) comprises a gate dielectric layer (9) and a gate electrode layer (10), and 
a portion of the gate electrode layer (10) fills up the groove (8)”.

Regarding claim 2, Yun et al. further teach, “The semiconductor device according to claim 1, wherein two opposite sidewalls of the gate structure (9, 10) are respectively disposed on the shallow trench isolations (4)”.

Regarding claim 8, Yun et al. further teach, “The semiconductor device according to claim 1, wherein the gate dielectric layer is only disposed on an inner surface of the groove (8)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEOKA et al. (US 20100237432 A1).

Regarding independent claim 1, TAKEOKA et al. teach “A semiconductor device (fig. 1-4; ¶¶ 0059-0073), comprising: 
a substrate (100); 
(two) shallow trench isolation (104) disposed within the substrate (100), 
wherein each of the shallow trench isolation (104) having multi-stacked layers (105, 106, 107) and a groove (grooves formed by 100, 105, 106 and 107 at two corners of the STI in fig. 4) being defined between layers of the multi-stacked layers; and 
a gate structure (110, 110a, 111) disposed on the substrate (100), partially across each of the shallow trench isolations, 
wherein the gate structure comprises a gate dielectric layer (110, 110a) and a gate electrode layer (111), and 
a portion of the gate electrode layer (111) fills up the groove”.

TAKEOKA et al. show one shallow trench isolation formed between a NFET and a PFET (fig. 1-5). However, any silicon chip comprises millions of adjacent NFETs/PFETs and similar STIs will be needed to isolate. Duplicating the structure made by TAKEOKA et al. to accommodate more NFETs/PFETs next to each other and STIs is usual operation and will not be a novelty or hindsight reconstruction. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 3, TAKEOKA et al. further teach, “The semiconductor device according to claim 1, wherein the layers of the multi-stacked layers comprises a first dielectric layer (105), a second dielectric layer (106) and a third dielectric layer (107) stacked from bottom to top, and a topmost surface of the first dielectric layer (105) is lower than a topmost surface of the second dielectric layer (106) and a topmost surface of the substrate (100)”.

Regarding claim 4, TAKEOKA et al. further teach, “The semiconductor device according to claim 3, wherein an edge corner is disposed between the topmost surface of the substrate (100) and each of the shallow trench isolations, and the edge corner is in a shape of a fillet curve”.

Regarding claim 5, TAKEOKA et al. further teach, “The semiconductor device according to claim 4, wherein the groove is disposed between the edge corner, the first dielectric layer (105) and the second dielectric layer (106)”.

Regarding claim 8, TAKEOKA et al. further teach, “The semiconductor device according to claim 1, wherein the gate dielectric layer (110, 110a) is only disposed on an inner surface of the groove”.

Regarding claim 9, TAKEOKA et al. further teach, “The semiconductor device according to claim 3, wherein the gate dielectric layer (110, 110a) is disposed on an inner surface of the groove and surfaces of the substrate (100)”.
Regarding claim 10, TAKEOKA et al. further teach, “The semiconductor device according to claim 9, wherein the gate electrode layer comprises a polysilicon layer directly disposed on the gate dielectric layer, and the polysilicon layer fills up the groove (¶ 0068)”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEOKA et al. as applied to claim 10 above, and further in view of Yun et al.

Regarding claim 11, TAKEOKA et al. teach all the limitations described in claim 10.
Yun et al. further teach, wherein the polysilicon layer (111) directly contacts the third dielectric layer (107).
But Yun et al. are silent upon the provision of wherein the polysilicon layer directly contacts the second dielectric layer.
However, Yun et al. further teach a similar semiconductor device (fig. 2), wherein the polysilicon layer (10) directly contacts the second dielectric layer (6a). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of TAKEOKA et al. and Yun et al. to allow the gate electrode layer directly contact the second dielectric layer according to the teachings of Yun et al. with a motivation to provide protection to the first dielectric layer/liner. See Yun et al., ¶ 0009, 0051 etc. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEOKA et al. as applied to claim 10 above, and further in view of Van Bentum et al. (US 20160064228 A1).

Regarding claim 12, TAKEOKA et al. teach all the limitations described in claim 10.
But TAKEOKA et al. are silent upon the provision of wherein the gate electrode layer further comprises a first wire layer, a second wire layer and hard mask layer stacked on the polysilicon layer.
However, van Bentum et al. teach a similar semiconductor device (fig. 6-7), wherein the gate electrode layer further comprises a first wire layer (601), a second wire layer (602) and hard mask layer (603) stacked on the polysilicon layer (transistor 103).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of TAKEOKA et al. and Van Bentum et al. to form the wiring layers and hard mask layer according to the teachings of Van Bentum et al. with a motivation to connect the instant device to other devices in the network using wiring lines.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEOKA et al. as applied to claim 10 above, and further in view of Won et al. (US 9525042 B2).

Regarding claim 13, TAKEOKA et al. teach all the limitations described in claim 10.
But TAKEOKA et al. are silent upon the provision of wherein the gate electrode layer further comprises a filing layer stacked on the polysilicon layer.

However, Won et al. teach a similar semiconductor device (fig. 12-13), wherein the gate electrode layer further comprises a filing layer (151) stacked on the polysilicon layer (141).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of TAKEOKA et al. and Won et al. to include a gate cap on the gate electrode according to the teachings of Won et al. with a general motivation of protecting the gate electrode. 

Regarding claim 14, TAKEOKA et al. and Won et al. further teach, “The semiconductor device according to claim 13, wherein the filling layer (151, fig. 12-13 of Won et al.) comprises a same material (Silicon Oxide) as that of the first dielectric layer and the third dielectric layer (105 and 106, fig. 4 of TAKEOKA et al.).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 6, the prior arts do not teach 
wherein a topmost surface of the third dielectric layer is lower than the topmost surface of the substrate.
Regarding dependent claim 7, the prior arts do not teach 
wherein a lowest point of a top surface of the third dielectric layer is higher than the topmost surface of the first dielectric layer.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims 1-14. Applicant is requested to review those prior arts to overcome the future rejection using these arts.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817